Citation Nr: 1750079	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for type I diabetes mellitus, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1972, to include service in Vietnam.  His awards include the Combat Action Ribbon.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an April 2017 decision, the Board reopened the previously denied claim of service connection for type I diabetes mellitus and remanded the underlying service connection claim for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In relevant part, this appeal was remanded by the Board in April 2017 to obtain an etiological opinion for the Veteran's type I diabetes mellitus.  Specifically, a VA examiner was to provide an opinion as to the etiology and date of onset of the Veteran's diabetes, to include stating whether the Veteran's type I diabetes mellitus is related to his presumed exposure to Agent Orange and whether diabetes manifested in service or within a year of the Veteran's separation from service.  In rendering the opinions, the examiner was to address the Veteran's in-service complaint of blurred vision in May 1972 and indicate whether such symptom was an early manifestation of the subsequently diagnosed diabetes.  The examiner was also to review and discuss the medical literature submitted by the Veteran and indicate if the medical literature supported a finding that type I diabetes mellitus is attributable to Agent Orange exposure.

A VA medical opinion was obtained in June 2017.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that type II diabetes mellitus and Agent Orange exposure has an accepted relationship with regards to VA disability rating.  However, the VA has not accepted a relationship with Agent Orange and type I diabetes mellitus.  The examiner also indicated that the claimed condition did not manifest in service or within a year of service and was not related to the blurred vision noted during active service.  

The Board finds that the June 2017 VA medical opinion is insufficient to determine the Veteran's claim of service connection for type I diabetes mellitus.  While the examiner indicated that the Veteran's type I diabetes mellitus did not have its onset during active service or within one year of separation from service and was not related to symptoms treated during service, he did not provide an adequate opinion regarding the Veteran's presumed Agent Orange exposure and his diagnosed type I diabetes mellitus.  In this regard, the examiner's opinion was based on type I diabetes mellitus not being recognized as a presumptive disability for VA purposes.  38 C.F.R. § 3.307(a)(6).  However, the examiner did not provide an opinion as to whether there was a direct relationship between the Veteran's Agent Orange exposure and his type I diabetes mellitus.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the examiner failed to discuss the medical literature submitted by the Veteran as requested.  

As the AOJ did not comply with the Board's remand instructions, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's type I diabetes mellitus.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional examination may be provided if deemed appropriate.

The clinician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's type I diabetes mellitus was incurred in service or is otherwise causally related to his active service or any incident therein, to include presumed Agent Orange exposure?  The examiner should be advised that, although type I diabetes mellitus does not qualify for presumptive service connection based on herbicide again exposure, service connection may still be warranted if the evidence shows that type I diabetes mellitus is directly related to in-service exposure to Agent Orange.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must review the medical literature submitted by the Veteran in May 2012 ("2,3,7,8,-Tetrachlorodibenzo-p-Dioxin (TCDD) Induces Calcium Influx Through T-type Calcium Channel and Enhances Lysosomal Exocytosis and Insulin Secretion in INS-1 Cells"; "Oxidative stress: the vulnerable beta-cell"; "Oxidative stress and beta-cell dysfunction"; and European Commission's Health & Consumer Protection Directorate (Directorate C - Scientific Health Opinions)), and discuss whether it supports a finding that the Veteran's current type I diabetes mellitus is related to his presumed Agent Orange exposure during active service.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




